Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer

1.	The terminal disclaimer filed on 06/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No: 10925188 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT


2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Paul, Taylor Reg#:57,271 on 06/02/22.

The application has been amended as follows: 

Amend claims 21-24, 30-31, 36, & 38  as follows:
	21.	A server assembly, comprising: 
an enclosure having a first wall, a second wall spaced apart from and opposite the first wall, and multiple sidewalls between the first wall and the second wall, the first wall, the second wall, and the sidewalls surrounding an interior space; 
a server blade having a printed circuit board (“PCB”) in the interior space of the enclosure, the PCB carrying one or more heat producing components; 
a dielectric coolant in the interior space of the enclosure and submerging the one or more heat producing components on the PCB; and
a condenser assembly having a vapor inlet and a liquid outlet at a first end proximate the PCB of the server blade and a coolant supply assembly in the interior space of the enclosure proximate to a second end opposite the first end, wherein the condenser assembly includes a condenser coil in fluid communication with a vapor gap in the interior space via the vapor inlet, the condenser coil being configured to condense a vapor of the dielectric coolant in the vapor gap into a liquid form to be returned to the heat producing components on the PCB via the liquid outlet.
22.	The server assembly of claim 21, further comprising:
the coolant supply assembly configured to provide 
a coolant reservoir containing the coolant; 
a circulating pump operatively coupled to the coolant reservoir and the condenser coil to circulate the coolant through the condenser coil; and
a heat exchanger operatively coupled to the condenser coil and the coolant reservoir, the heat exchanger being configured to remove heat from the coolant received from the condenser coil to a cooling air flowing past the heat exchanger, thereby reducing a temperature of the coolant, and return the coolant with the reduced temperature to the coolant reservoir.  
23.	The server assembly of claim 21 wherein: 
the server assembly further includes the coolant supply assembly configured to provide the circulated coolant to the condenser coil, the coolant supply assembly having:
a coolant reservoir containing the coolant; 
a circulating pump operatively coupled to the coolant reservoir and the condenser coil to circulate the coolant through the condenser coil; and
a heat exchanger operatively coupled to the condenser coil and the coolant reservoir, the heat exchanger being configured to remove heat from the coolant received from the condenser coil to a cooling air flowing past the heat exchanger, thereby reducing a temperature of the coolant, and return the coolant with the reduced temperature to the coolant reservoir; and
the enclosure further includes an air duct in fluid communication with an opening of the enclosure to direct the cooling air flowing past the server assembly toward the heat exchanger of the coolant supply assembly.
24.	The server assembly of claim 21 wherein: 
the server assembly further includes the coolant supply assembly configured to provide 
a coolant reservoir containing the coolant; 
a circulating pump operatively coupled to the coolant reservoir and the condenser coil to circulate the coolant through the condenser coil; and
a heat exchanger operatively coupled to the condenser coil and the coolant reservoir, the heat exchanger being configured to remove heat from the coolant received from the condenser coil to a cooling air flowing past the heat exchanger, thereby reducing a temperature of the coolant, and return the coolant with the reduced temperature to the coolant reservoir; and
the enclosure further includes an opening that provides fluid communication between the cooling air flowing past the enclosure and the heat exchanger of the coolant supply assembly.
30.	A computer system, comprising: 
a support structure; 
a first server assembly housed in the support structure, the first server assembly having a first server blade and a first enclosure; and
a second server assembly housed in the support structure with the first server assembly, the second server assembly having a second enclosure housing: 
a second server blade;
a dielectric coolant in an interior space of the second enclosure and submerging heat producing components of the second server blade; and
a condenser assembly in the interior space of the enclosure, the condenser assembly having a housing with a vapor inlet and a liquid outlet at a first end proximate the second server blade, a coolant supply assembly adjacent 
31.	The computer system of claim 30, further comprising:
the coolant supply assembly configured to provide the coolant to the condenser coil, the coolant supply assembly having:
a coolant reservoir containing the coolant; 
a circulating pump operatively coupled to the coolant reservoir and the condenser coil to circulate the coolant through the condenser coil; and
a heat exchanger operatively coupled to the condenser coil and the coolant reservoir, the heat exchanger being configured to remove heat from the coolant received from the condenser coil to a cooling air flowing past the heat exchanger, thereby reducing a temperature of the coolant, and return the coolant with the reduced temperature to the coolant reservoir.  
36.	The computer system of claim 30 wherein the second server assembly further includes: 
an inert gas assembly having a housing with a gas port in fluid communication with the vapor gap in the interior space of the second enclosure, the inert gas assembly further includes:
an inert gas reservoir holding an amount of an inert gas; and
a control valve interconnecting the inert gas reservoir to the gas port, wherein actuation of the control valve discharges a portion of the inert gas in the inert gas reservoir into the vapor gap in the second enclosure, thereby providing a blanketing gas in the vapor gap.
38.	A server assembly 
a support structure having an air inlet to receive cooling air and air outlet to exhaust cooling air to an external environment, the server assembly housed in the support structure;
an enclosure having multiple walls surrounding an interior space; 
a server blade having a printed circuit board (“PCB”) in the interior space of the enclosure, the PCB carrying one or more heat producing components; 
a dielectric coolant in the interior space of the enclosure and submerging the heat producing components on the PCB; and
a condenser assembly in the interior space of the enclosure, the condenser assembly having: 
a vapor inlet and a liquid outlet proximate the PCB of the server blade; and
a condenser coil in fluid communication with a vapor gap in the interior space via the vapor inlet, the condenser coil being configured to receive a coolant that removes heat from a vapor of the dielectric coolant in the vapor gap and condenses the vapor into a liquid to be returned to the heat producing components mounted on the PCB via the liquid outlet.

Allowable Subject Matter

3.	Claims 21-40 are allowable.

	The following is an examiners statement of reasons for allowance:
	The allowability resides in the overall structure and functionality of the assembly as respectively recited in independent claims 21, 30 & 38 and at least in part, because 	independent claim 21 recites the limitations: “…a condenser assembly having a vapor inlet and a liquid outlet at a first end proximate the PCB of the server blade and a coolant supply assembly in the interior space of the enclosure proximate to a second end opposite the first end…”,
	Independent claim 30 recites the limitation: “…a condenser assembly in the interior space of the enclosure, the condenser assembly having a housing with a vapor inlet and a liquid outlet at a first end proximate the second server blade, a coolant supply assembly adjacent to a second end opposite the first end, and a condenser coil in fluid communication with a vapor gap in the interior space of the second enclosure via the vapor inlet…”, and
	Independent claim 38 recites the limitation: A server assembly comprising: a support structure having an air inlet to receive cooling air and air outlet to exhaust cooling air to an external environment, the server assembly housed in the support structure… a server blade having a printed circuit board (“PCB”) in the interior space of the enclosure… a condenser assembly in the interior space of the enclosure, the condenser assembly having: a vapor inlet and a liquid outlet proximate the PCB of the server blade; and a condenser coil in fluid communication with a vapor gap in the interior space via the vapor inlet, the condenser coil being configured to receive a coolant that removes heat from a vapor of the dielectric coolant in the vapor gap and condenses the vapor into a liquid to be returned to the heat producing components mounted on the PCB via the liquid outlet.”.
The aforementioned limitations in combination with all remaining limitations of respective claim(s) 21, 30 & 38 are believed to render said claim(s) and all claims depending therefrom (claims 22-29, 31-37 & 39-40) allowable over the prior art references of record, taken alone or in combination. 
4.	Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on statement of Reasons for Allowance.”

Email Communication

5.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571) 270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL A MATEY/Examiner, Art Unit 2835